Citation Nr: 1243639	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for schizophrenic reaction, chronic, undifferentiated type (competent).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in relevant part, denied the Veteran's claim for an increased rating for his service-connected schizophrenic reaction, and his claim for a TDIU.

The Board remanded the Veteran's claims in August 2010 and October 2011 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

Information obtained since the last remand indicates that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  While some of the medical records considered by SSA have been obtained; the SSA decisions are not associated with the claims folder and it is not clear whether there are additional relevant mental health records.  VA has a duty to obtain relevant SSA decisions and records relied upon in making those decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).  

Accordingly, this case is REMANDED for the following action:

1.  Obtain all decisions and underlying records pertaining to the Veteran's application for SSA disability benefits.

Efforts to obtain the records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, advise the Veteran.  Tell him what efforts were made to obtain the records and of any additional actions that will be taken with regard to his claims.

2.  If additional records are obtained, the claims file, including those records should be referred to the examiner who provided the November 2011 VA examination.  The examiner should opine as to whether the records change any aspect of the findings or opinions reported in conjunction with that examination.  

If that examiner is not available, another qualified mental health professional should review the records and provide an opinion as to the severity of the service connected psychiatric disability and whether it precludes gainful employment (earnings above the poverty rate for one person) for which the Veteran would otherwise be qualified.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





